Exhibit 10.33

 

Amendment Number One to
Outsourcing Agreement

 

 

This Amendment Number One to Outsourcing Agreement (“Amendment”) is entered into
as of this 12th day of December 2003 by and between Creditek MediFinancial,
Inc., a Delaware corporation (“OUTSOURCER”), and dj Orthopedics, LLC, a Delaware
limited liability company (“CLIENT”).

 

Whereas, the parties have previously entered into that certain Outsourcing
Agreement dated as of December 30, 2002 (the “Original Agreement”) relating to
the provision of outsourcing services by OUTSOURCER to CLIENT;

 

Whereas, the parties desire to set forth in this Amendment certain changes and
modifications to the Original Agreement;

 

Now, therefore, the parties hereby agree to amend the Original Agreement in the
following manner.  Capitalized terms used herein and not defined in this
Amendment shall have the meanings ascribed to them in the Original Agreement.

 

1.                                      Section 1.2

 

Section 1.2 of the Original Agreement is hereby amended to provide in the list
of Exhibits after Exhibit D the following:  “Exhibit E
                                                [Intentionally omitted]”.

 

2.                                      Section 2.1

 

The first sentence of Section 2.1 is hereby amended in its entirety to read as
follows:  “The term of this Agreement (the “Term”) shall be from the Agreement
Date through December 31, 2006 (hereinafter, the “Expiration Date”), unless
terminated pursuant to Article XVII”.

 

The following sentence shall be added as a new third sentence to Section 2.1: 
“At the request of CLIENT made on or before November 30, 2004, OUTSOURCER agrees
to engage in good faith renegotiation of such of the terms of the Agreement as
are indicated in the request of CLIENT.”

 

3                                         Section 2.2

 

The third sentence of Section 2.2 is hereby amended in its entirety to read as
follows:  “Thereafter, commencing effective as of October 1, 2003, OUTSOURCER
shall bill CLIENT on the 5th day of each month for the Services rendered the
prior month under the Agreement, as set forth in Article XII.”

 

4.                                      Section 3.4b

 

Paragraph (b) of Section 3.4 is hereby amended in its entirety as follows:  “(b)
Effective on November 17, 2003, OUTSOURCER shall transfer to the employment of
CLIENT, and CLIENT shall thereafter employ, the CLIENT Service Location staff

 

--------------------------------------------------------------------------------


 

performing OfficeCare services. OUTSOURCER shall maintain operations at the
CLIENT Service Location until the transfer of employees is completed.”

 

5.                                      Section 3.12

 

Section 3.12 shall be amended by adding the following new paragraph at the end
thereof:  “Each month, OUTSOURCER shall

 

1)              Provide CLIENT with a project profit and loss statement for the
preceding month and cumulative for the calendar year,

 

2)              The monthly profit and loss statement shall include detailed
headcount and cost breakdown information for the preceding month.

 

3)              The monthly profit and loss statement shall be provided to
CLIENT by the 30th day of the following month

 

4)              OUTSOURCER shall also provide CLIENT quarterly with a forecast
of anticipated revenues and expenses covering the immediate next three-month
period

 

5)              The above shall be presented to CLIENT no later than the 15th
day  of the month immediately preceding the respective quarter.

 

6)              OUTSOURCER shall further provide CLIENT every six months a
profit and loss statement, balance sheet, and cash flow statement reflecting
OUTSOURCER’s  entire operations.  The first such set of statements will be
provided for the month ended December 31, 2003 and include the previous 12
months.  OUTSOURCER shall further supply CLIENT with audited financial
statements once per year .

 

6.                                      Section 4.3

 

Section 4.3 is hereby amended by adding a new paragraph (d) as follows:

 

“(d) Rehired Employees.

 

(I) EFFECTIVE AS OF OCTOBER 10, 2003 (THE INSURANCE TRANSFER DATE), ALL
OUTSOURCER EMPLOYEES ASSIGNED TO THE INSURANCE/CUSTOM BRACE GROUP AT THE
CLIENT’S VISTA SERVICE LOCATION WILL BECOME CLIENT EMPLOYEES. EFFECTIVE ON
NOVEMBER 17, 2003 (THE OFFICECARE TRANSFER DATE), ALL OUTSOURCER STAFF ASSIGNED
TO THE OFFICECARE GROUP AT THE CLIENT’S VISTA SERVICE LOCATION WILL BECOME
CLIENT EMPLOYEES (COLLECTIVELY THE “REHIRED EMPLOYEES”).

 

(II) CLIENT SHALL OFFER EMPLOYMENT ON THE ABOVE DATES TO THE REHIRED EMPLOYEES. 
SUCH OFFERS OF EMPLOYMENT SHALL PROVIDE FOR COMPENSATION AND BENEFITS CONSISTENT
WITH THE COMPENSATION AND BENEFITS IN EFFECT FOR SUCH EMPLOYEES IMMEDIATELY
PRECEDING THE INSURANCE AND OFFICECARE TRANSFER DATES, GIVING EFFECT TO THE
LEVEL OF SENIORITY WITH OUTSOURCER OF SUCH REHIRED EMPLOYEES IMMEDIATELY
PRECEDING THEIR RESPECTIVE TRANSFER DATES.

 

(III) NOTHING CONTAINED HEREIN SHALL BE DEEMED TO CREATE AN EMPLOYMENT CONTRACT
BETWEEN CLIENT AND ANY REHIRED EMPLOYEE OR TO CAUSE ANY REHIRED EMPLOYEE TO BE
TREATED AS OTHER THAN AN AT WILL EMPLOYEE OF CLIENT AFTER THE TRANSFER DATE. 
CLIENT SHALL NOT BE OBLIGATED OR DEEMED TO EMPLOY ANY REHIRED EMPLOYEE WHO DOES
NOT EXECUTE CLIENT’S STANDARD OFFER LETTER FOR SIMILARLY SITUATED EMPLOYEES.

 

--------------------------------------------------------------------------------


 

(IV) OUTSOURCER SHALL BE RESPONSIBLE, AND CLIENT SHALL HAVE NO LIABILITY, FOR
ANY ACCRUED WAGES, SEVERANCE PAY, SICK LEAVE OR ANY OTHER BENEFITS, OR BENEFITS
UNDER ANY OF OUTSOURCER’S BENEFITS PLANS, OR ANY OTHER LIABILITY OR CLAIM OF ANY
TYPE OR NATURE ARISING FROM OR ON ACCOUNT OF OUTSOURCER’S EMPLOYMENT OF, OR
TERMINATION OF EMPLOYMENT OF, THE REHIRED EMPLOYEES ON OR PRIOR TO THE TRANSFER
DATES.  CLIENT SHALL NOT ASSUME OR BE RESPONSIBLE FOR LIABILITIES FOR UNPAID,
ACCRUED (AND UNUSED) VACATION AND BONUSES OF REHIRED EMPLOYEES AS OF THE
TRANSFER DATES.”


 


7.                                      SECTION 6.1

 

Section 6.1 is amended by adding the following sentence to the end thereof: 
“The parties agree that Ms. Lise Goldstein shall be the OUTSOURCER Contract
Executive through at least December 31, 2004 and that Mr. Chris Chinni shall be
the backup OUTSOURCER Contract Executive during the Term.”

 

8.                                      Section 6.2 (b)

 

Section 6.2(b) is hereby deleted in its entirety and replaced by the following
section:

 

“(b) Dedicated Staff.  OUTSOURCER will provide CLIENT the services of the
following individuals (or their functional equivalents in the event any of them
leaves Creditek’s employment) whose dedication to the project shall be:

 

•                  Isabel Burghardt 2004=100%, 2005=50%

 

•                  Roger Lin 2004=100%, 2005=50%

 

•                  Steve Fulton 2004=75%, 2005=50%

 

•                  The combined efforts of Scott DeMarzio, Grace Lu, Ed Dwyer
and Lisa Graham (or their functional equivalents) shall be equal to that of one
full time equivalent person working 100% on the Services during 2004.

 

OUTSOURCER shall provide to CLIENT detailed timesheets for the above individuals
(or their functional equivalents) at the time of the monthly invoice and charge
to CLIENT the actual hours incurred.

 

CLIENT and OUTSOURCER shall, from time to time, evaluate the need to maintain or
to change the level of dedication of the above staff

 

OUTSOURCER will continue to provide the services of Brian McCann as On-Site
Manager at CLIENT Service Location through December 4, 2003 or earlier if
requested by CLIENT.”

 

9.                                      Section 6.5

 

Section 6.5 is hereby amended by adding a new paragraph (c) as follows:

 

“(c) Effective as of October 1, 2003, OUTSOURCER shall, from that date forward
and for the balance of the Term of the Agreement, cease paying CLIENT the Lease
Rate described above and previously set forth on former Exhibit E.”

 

--------------------------------------------------------------------------------


 

10.                               Section 12.1

 

Section 12.1 is hereby amended in its entirety to read as follows:  “Effective
as of October 1, 2003 and continuing throughout the Term of the Agreement,
OUTSOURCER shall issue an invoice to CLIENT on the 5th day of each month for the
Fees due for the prior month. The Fees shall be due and payable to OUTSOURCER by
check, wire funds transfer or other electronic means acceptable to OUTSOURCER to
an account specified by OUTSOURCER within 30 days.”

 

11.                               Section 17.1


 


SECTION 17.1, PARAGRAPH (A)(I), IS HEREBY AMENDED BY REPLACING THE PHRASE “90
DAYS” WITH THE PHRASE “120 DAYS”.


 


SECTION 17.1, PARAGRAPH (A)(II), IS HEREBY AMENDED BY REPLACING THE PHRASE “180
DAYS” WITH THE PHRASE “270 DAYS”.

 

12.                               Section 17.2


 


SECTION 17.2 IS HEREBY AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“(A) IF THIS AGREEMENT IS TERMINATED FOR CONVENIENCE BY CLIENT AS SET FORTH IN
17.1(A)(I) ON OR PRIOR TO FEBRUARY 28, 2006, THEN CLIENT SHALL PAY TO OUTSOURCER
IN IMMEDIATELY AVAILABLE FUNDS THE UNAMORTIZED FIXED COSTS BASED ON THE MONTHLY
AMORTIZATION SCHEDULE SET FORTH ON EXHIBIT I.


 


“(B) IF THIS AGREEMENT IS TERMINATED FOR CONVENIENCE BY OUTSOURCER AS SET FORTH
IN 17.1(A)(II) PRIOR TO DECEMBER 31, 2006, OUTSOURCER SHALL  PAY TO CLIENT IN
IMMEDIATELY AVAILABLE FUNDS THE AMOUNT EQUAL TO THE GREATER OF FOUR HUNDRED
THOUSAND DOLLARS ($400,000.00) OR TWO HUNDRED PERCENT (200%) OF THE AVERAGE
MONTHLY FEES PAID TO OUTSOURCER HEREUNDER DURING THE PERIOD THAT IS THE SHORTER
OF (I) THE 12 MONTHS IMMEDIATELY PRECEDING THE DATE OF OUTSOURCER’S NOTICE OF
TERMINATION (THE “NOTICE DATE”) OR (II) THE PERIOD BETWEEN THE EFFECTIVE DATE
AND THE NOTICE DATE.”

 


13.                               EXHIBIT A, SECTION A

 

Section A of Exhibit A to the Agreement is hereby amended as follows:

 

The first sentence following the title of Section A is hereby amended to read in
its entirety as follows:  “The following are Required Services to be performed
after the Effective Date:”

 

14.                               Exhibit A, Section B, Part III

 

Item 1 and all subparts thereof are hereby deleted.

 

--------------------------------------------------------------------------------


 

Items 2-5 are hereby amended to read in their entirety as follows:

 

“2)        Order Entry:

 

a)                                      The following are CLIENT’s
responsibilities regarding entry of Orders on Outsourcer’s Systems:

i)                 Reviewing the PPA prior to entering the data and, to the
extent possible, identifying missing, incomplete or incorrect information.

ii)              Implementing a process to communicate with Physician Practices
and/or CLIENT’s Agents to obtain missing and/or correct the information
necessary to bill for the services provided to Patients.

iii)           Entering the content of the PPA forms into the Systems.

iv)          Organizing and passing PPA forms to CLIENT’s imaging department for
timely imaging.

 

3)        Verification of insurance coverage:

 

a)                                      As required by the Third Party Payer and
based on the type of and charge for the supply provided to Patients, CLIENT
shall contact the Third Party Payer to ascertain whether the Patient is covered
for the OfficeCare and Insurance Business DME products they have or shall
receive, as well as the Patient’s and Third Party Payer’s financial
responsibilities.

 

b)                                     Required verification of insurance
coverage shall occur within 48 hours after an Order is entered on the System.

 

4)                                                        Pre-Authorization of
insurance coverage:

 

a)                                      As required by its managed care
agreements, CLIENT will obtain insurance Pre-Authorization for OfficeCare
products that have already been dispensed to Patients by Physician Offices. In
those instances where the Pre-Authorization is denied by the Third Party Payer,
OUTSOURCER will seek payment from Patient.

 

b)                                     For all Insurance Business products,
CLIENT shall get prior approval from the Patient’s Third Party Payer prior to
the supply being delivered to the Patient. If the service is denied, CLIENT
intends to deliver Insurance Business supplies only after payment for the
service is received from Patient.

 

5)                                                        Billing:

 

a)                                      For the Insurance Business only, CLIENT
shall be responsible for submitting the initial hard copy (paper) bill to Third
Party Payers that do not accept electronic billing. OUTSOURCER shall be
responsible for submitting all electronic bills for Insurance and OfficeCare
business. OUTSOURCER  shall be responsible for rebilling all Third Part Payers
and/or Patients, for all Accounts, whether these happen electronically or on
paper. OUTSOURCER shall submit all OfficeCare invoices to carriers that do not
accept electronic billing.

 

b)                                     Except as stated on Exhibit A, Section B,
Part III, Item 5a, OUTSOURCER shall invoice the appropriate Third Party Payers
and/or Patients on CLIENT’s behalf in accordance with payer specific
requirements, including any additional required documentation.”

 

--------------------------------------------------------------------------------


 

Item 18 of Part III of Section B of Exhibit A is hereby deleted in its entirety
and the items thereafter are renumbered accordingly.

 

Item 20 of Part III of Section B of Exhibit A is hereby deleted in its entirety
and the items thereafter are renumbered accordingly.

 

Item 21 of Part III of Section B of Exhibit A is hereby amended to add the
following paragraphs:

 

“b). Certify/Register Program.  CLIENT shall pay directly to supplier all cost
associated with the certifying and registering of paper claims mailed to
insurance companies by OUTSOURCER.

 

c). Patient Product Agreements (PPA’s).  CLIENT will pay directly to supplier
all costs to print, store and distribute PPA’s to customers.

 

d). Bank Charges. Effective as of October 1, 2003, CLIENT shall pay directly to
supplier all costs related to PNC Bank (or its replacement).”

 

15.                               Exhibit B, Section A

 

Section A of Exhibit B is hereby amended by deleting Items 1(c)(vi) and 1(d) in
their entirety.

 

16.                               Exhibit B, Section C

 

Items 1a and 1b of Section C of Exhibit B are hereby amended in their entirety
to read as follows:

 

“a)        Subject to 1(b) below, OUTSOURCER shall survey a sample of Patients
semi-annually (survey to be developed by the Parties prior to the Effective
Date).  The first semi-annual survey shall be conducted in April, 2004 and every
6 months thereafter.  The survey may have a section relating to the evaluation
of CLIENT’s business practices and shall have a section related to the
evaluation of OUTSOURCER’s Services.  Such survey shall be scored from 1
(lowest) to 6 (highest) in tenth of point increments.  Patient responses shall
be directed to:

 

VP of OfficeCare
dj Orthopedics, LLC
2985 Scott Street
Vista, CA  92083-8339

 

 

b)             OUTSOURCER shall conduct a baseline Patient survey within the 1
month period after the Effective Date.  For such baseline survey, OUTSOURCER
shall survey

 

--------------------------------------------------------------------------------


 

5% of the Patient population for the preceding 12-month period.  Scores on the
OUTSOURCER’s Services component of the baseline survey shall be used as a
baseline Patient satisfaction score.  The survey size for any  follow-up
semi-annual surveys shall be initially set up at 3% of the annual Patient
population.  OUTSOURCER shall monitor the number of returned surveys and
increase (from 3% to up to 5%) or decrease the sample size in order to receive
approximately 1,000 responses; however, the maximum sample size shall be limited
to 5% of the total Patient population for the preceding 12 months.

i)                 In all cases OUTSOURCER shall review survey results for the
OUTSOURCER’s Services section of the survey to:

(1)          Investigate any decline in OUTSOURCER performance.

(2)          Develop an action plan to improve OfficeCare and Insurance Business
Patient satisfaction score.

(3)          Report action plan and implementation schedule to CLIENT Contract
Executive within 30 days of survey results.

ii)              In all cases OUTSOURCER and CLIENT shall work together using
commercially reasonable efforts after each sampling to increase Patient response
rate.”

 

17.                               Exhibit B, Section C

 

Item 2b of Section C of Exhibit B is hereby amended in its entirety to read as
follows:

 

“b) OUTSOURCER shall conduct a baseline survey for the OfficeCare sales
representatives (i) before the Effective Date and (ii) within one month after
the date which is twelve months after the Effective Date.  Scores for the
OUTSOURCER’s Services section of such baseline surveys shall be used as the
baseline OfficeCare sales representative satisfaction score for the next
OfficeCare sales representative survey, which shall be conducted 6 months after
the second baseline survey and thereafter conducted semi-annually.  Each
subsequent survey result shall become the baseline for the next semi-annual
survey.

i)                 During the semi-annual surveys after the 2 initial baseline
surveys, if the aggregate OfficeCare sales representative satisfaction score, on
the OUTSOURCER’s Services section of the survey, is less than the baseline
aggregate OfficeCare sales representative satisfaction score, OUTSOURCER shall:

(1)          Investigate decline in performance.

(2)          Develop an action plan to improve OfficeCare sales representative
satisfaction score.

(3)          Report action plan and implementation schedule to CLIENT Contract
Executive within 30 days of survey results.

(4)          For any OfficeCare sales representatives who score OUTSOURCER as
less than three (3), on the OUTSOURCER’s Services section of the survey,
OUTSOURCER will:

(a)          Contact OfficeCare sales representative by phone.

(b)         Understand the nature of the complaint.

(c)          Develop an action plan to resolve the problem.”

 

--------------------------------------------------------------------------------


 

18.                               Exhibit B, Section C

 

Item 2e of Section C of Exhibit B is hereby amended in its entirety to read as
follows:

 

“e)  OUTSOURCER shall conduct a baseline survey for the Insurance Business sales
representatives (i) before the Effective Date and (ii) within one month after
the date which is twelve months after the Effective Date.  Scores for the
OUTSOURCER’s Services section of such baseline surveys shall be used as the
baseline Insurance Business sales representative satisfaction score for the next
Insurance Business sales representative survey, which shall be conducted 6
months after the second baseline survey and thereafter conducted semi-annually. 
Each subsequent survey result shall become the baseline for the next semi-annual
survey.

i)                 During the semi-annual surveys after the 2 initial baseline
surveys, if the aggregate Insurance Business sales representative satisfaction
score, on the OUTSOURCER’s Services section of the survey, is less than the
aggregate baseline Insurance Business sales representative satisfaction score,
OUTSOURCER shall:

(1)          Investigate decline in performance.

(2)          Develop an action plan to improve Insurance Business sales
representative satisfaction score.

(3)          Report action plan and implementation schedule to CLIENT Contract
Executive within 30 days of survey results.

(4)          For any Insurance Business sales representatives who score
OUTSOURCER as less than three (3), OUTSOURCER will:

(a)          Contact such Insurance Business sales representative by phone.

(b)         Understand the nature of the complaint.

(c)          Develop an action plan to resolve the problem.”

 

Items 3(a)(i)(1), 3(b)(i)(1), and 3(b)(iii) of Section C of Exhibit B are hereby
deleted in their entirety.

 

19.                               Exhibit B, Section E

 

Item 1(a)(i)(3) of Section E of Exhibit B is hereby amended to read in its
entirety as follows:

 

“3) If system outage is discovered by CLIENT, CLIENT shall use the following
escalation plan to notify OUTSOURCER of the downtime:

 

(a)          Call to OUTSOURCER help desk at 866-671-3955

(b)         Call to Chris Chinni                                         c:
908-581-5488

(c)          Call Bruce
Blair                                                               c: 908 304
4265

or to such other numbers as designated in writing by OUTSOURCER Contract
Executive from time to time.”

 

--------------------------------------------------------------------------------


 

20.                               Exhibit C

 

Exhibit C is hereby amended in its entirety to read as follows:

 

“1)        No later than December first of each year, the Parties will agree on
a projected monthly headcount and costs (the “Target Operations and Costs”) for
OUTSOURCER to carry out the requirements of the Agreement during the next
calendar year. Current Target Operations and Costs are incorporated herewith as
Exhibit 1.

 

2)              From October 1, 2003 through December 31, 2003, OUTSOURCER’s
fees shall be equal to its actual costs of providing the Services described in
the Agreement, as amended herewith. OUTSOURCER costs shall include those at
OUTSOURCER and at CLIENT Service Locations, as well as required travel between
locations

 

3)              Starting on January 1, 2004 and until the termination of the
Agreement, as amended herewith, OUTSOURCER fees shall be determined by adding a
10% Service Fee to the OUTSOURCER’s actual costs of providing the Services
described in the Agreement, as amended herewith. OUTSOURCER costs shall include
those at OUTSOURCER and at CLIENT Service Locations, as well as required travel
between locations.

 

4)              No later than the 5th day of each month, OUTSOURCER will submit
an invoice to CLIENT detailing total estimated costs for the prior month plus
the 10% Service Fee (the Estimated Fees). On or about the 30th day of each
month, OUTSOURCER will provide CLIENT with the actual costs for the prior month,
as well as a final invoice (based on actual costs) for the prior month (the
Final Fees). Any difference between Estimated and Final Fees shall be added or
netted out of OUTSOURCER’s next invoice to CLIENT.

 

5)              For the month of October 2003 only, OUTSOURCER shall deduct $
75,000 (seventy five thousand Dollars) from the Fees computed under the
methodology outlined in 2) above. The amount deducted is what completes
OUTSOURCER’s planned loss of $ 1.695 million for 2003.

 

6)              OUTSOURCER shall submit a written justification to CLIENT each
time the cumulative difference for a quarter, between actual and Target
Operations and Costs, is greater than 5%.

 

7)              OUTSOURCER and CLIENT shall meet prior to the end of each
calendar quarter to review the Target Operations and Costs for the remainder of
the calendar year and, if necessary, adjust these. Changes to Target Operations
and Costs can include but not be limited to staffing (number and type of FTEs,
management/employee ratios, etc) and non-staffing costs.

 

8)              The Parties shall work together to develop, by November 30,
2003, an incentive system for the OUTSOURCER’s staff that provides the Services.

 

9)              With the exception of item 7 above, OUTSOURCER staff that
provides the Services shall be under the same human resource policies that
OUTSOURCER utilizes for its other clients. These policies shall include, but not
be limited to, salary ranges, seniority, performance review process, promotions,
benefits, vacations, raises, etc. OUTSOURCER shall seek approval from CLIENT
prior to granting salary increases greater than 4% per year for the employees
performing the Services; CLIENT’s approval shall not be unreasonably withheld.

 

10)        OUTSOURCER monthly invoices shall include the following information:

 

--------------------------------------------------------------------------------


 

•                  FTE’s who provide the Services, by function (i.e.: cash
application, CSR, analyst, etc.)

 

•                  A/R worked for each project below (month and year to date
dollars and touches)

•                  Dates of Entry prior to or equal to 12/1/02

•                  Dates of Entry between 12/1/02 and 6/30/03

•                  Dates on Entry on or after 7/1/03 and prior to 10/1/03

 

•                  A comparison between actual and planned collection rate by
each one of the three projects above. Planned collection rates are presented on
Exhibit 2 and 3.

 

•                  Detailed timecards listing projects and hours spent for the
individuals mentioned in section 6.2(b)

 

11)        OUTSOURCER costs shall include:

 

a)              Staff salaries and benefits

 

b)             Per diem staff (as required)

 

c)              Subcontractors

 

d)             Production and distribution (OUTSOURCER’S cost to print and mail
hard copy invoices and letters to patients and payers)

 

e)              Travel and lodging in connection with the Services (for
OUTSOURCER’s management and staff)

 

f)                Telecommunications

 

g)             Desktop support for OUTSOURCER’s and CLIENT’s staff who perform
the Services (Creditek’s actual quarterly costs to maintain its network,
terminals and systems, divided by the average number of terminals in operation
for the quarter. These shall include such expenses as staff, hardware and
software)

 

h)             IT maintenance fees in connection with the Services (actual
license fees paid to Medical Manager, plus 50% of the database licensing fees
(Oracle) paid for the MaxPro application)

 

i)                 IT team (salaries and benefits for the staff referenced on
Section 6.2.3 of this Amendment)

 

j)                 Medical Manager licenses in connection with the Services (the
one time, per user license paid to Medical Manager to increase the number of
users beyond the 85 currently available)

 

k)              Wilkes-Barre overhead (includes prorated cost of space,
utilities, maintenance, security, plus the salary and benefits costs, through
December 31, 2004, of: 10% of Chris Chinni, 100% of Lise Goldstein’s, 10% of a
receptionist and 100% of Shelly Weiss)

 

l)                 Computer supplies in connection with the Services

 

m)           Office supplies in connection with the Services

 

n)             Recruiting/temporary agencies and related advertising expenses in
connection with the Services

 

o)             Forms (for September 2003 only)

 

--------------------------------------------------------------------------------


 

7)              OUTSOURCER shall maintain a timecard or equivalent monitoring
system to record the hours devoted by the entire staff that provides the
Services, including the individuals listed on 6.2(b) above

 

8)              OUTSOURCER’s invoices and Target Operations and Costs schedules
shall follow CLIENTS manufacturing calendar

 

9)              OUTSOURCER agrees to use best efforts to either continue to
improve MaxPro or to replace it by a system that provides equivalent or better
functionality

 

10)        OUTSOURCER shall follow the operational standards presented on
Exhibit 4”

 

21.                               Exhibit E

 

Exhibit E is hereby deleted in its entirety.

 

 

IN WITNESS WHEREOF, the parties have hereunto executed this Amendment as of the
first date above mentioned.

 

 

Creditek MediFinancial, Inc.

dj Orthopedics, LLC

 

 

 

 

By

 

 

By

 

 

Name:

Name:

Title:

Title:

 

 

 

 

By

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 1

 

Staffing Levels for Oct-Dec 2003 and for 2004

 

Oct

 

Nov

 

Dec

 

Jan

 

Feb

 

Mar

 

Apr

 

Ongoing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.5

 

1.5

 

1.5

 

1.5

 

1.5

 

1.5

 

1.5

 

1.5

 

2.0

 

2.0

 

2.0

 

2.0

 

2.0

 

2.0

 

2.0

 

2.0

 

3.0

 

3.0

 

3.0

 

3.0

 

3.0

 

3.0

 

3.0

 

3.0

 

8.0

 

7.0

 

6.0

 

5.0

 

5.0

 

5.0

 

5.0

 

3.0

 

3.0

 

3.0

 

3.0

 

3.0

 

3.0

 

3.0

 

3.0

 

2.0

 

6.0

 

6.0

 

6.0

 

6.0

 

6.0

 

4.0

 

4.0

 

4.0

 

10.0

 

10.0

 

10.0

 

10.0

 

10.0

 

10.0

 

10.0

 

7.0

 

2.0

 

1.0

 

 

 

 

 

 

 

 

 

 

 

 

 

17.0

 

32.0

 

46.0

 

47.0

 

47.0

 

38.0

 

20.0

 

10.0

 

52.5

 

65.5

 

77.5

 

77.5

 

77.5

 

66.5

 

48.5

 

32.5

 

 

Profit and Loss Statement

 

Revenue ($/1000)

 

Jan-Aug’03

 

Sept

 

Oct

 

Nov

 

Dec’03

 

Sept-Dec’03

 

2003

 

2004

 

2005

 

2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Revenue

 

$

1,074.90

 

$

162.83

 

$

229.76

 

$

280.79

 

$

310.52

 

$

983.90

 

$

2,058.80

 

$

2,993.16

 

$

2,393.58

 

$

2,334.54

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Salaries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WB

 

 

 

93.93

 

97.65

 

121.83

 

144.15

 

 

 

 

 

1,073.82

 

830.10

 

850.86

 

Vista

 

 

 

62.65

 

56.13

 

11.52

 

11.52

 

 

 

 

 

—

 

—

 

—

 

Total Salaries

 

 

 

156.58

 

153.77

 

133.35

 

155.67

 

 

 

 

 

1,073.82

 

830.10

 

850.86

 

Fringe @ 22%

 

 

 

34.45

 

33.83

 

29.34

 

34.25

 

 

 

 

 

236.24

 

182.62

 

187.19

 

Total Salaries & Benefits

 

$

1,555.02

 

$

191.03

 

$

187.61

 

$

162.68

 

$

189.91

 

$

731.23

 

$

2,286.25

 

$

1,310.06

 

$

1,012.73

 

$

1,038.04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subcontractors

 

120.02

 

5.00

 

5.00

 

5.00

 

5.00

 

20.00

 

140.02

 

21.00

 

—

 

—

 

Production/Distribution

 

164.60

 

34.00

 

32.50

 

32.50

 

32.50

 

131.50

 

296.10

 

441.84

 

441.84

 

441.84

 

Travel & Lodging

 

38.39

 

3.00

 

3.00

 

1.25

 

1.25

 

8.50

 

46.89

 

15.00

 

15.00

 

15.38

 

Bank Charges

 

42.30

 

6.02

 

—

 

—

 

—

 

6.02

 

48.32

 

—

 

 

 

 

 

Telco (Set-Up Fees)

 

16.90

 

—

 

—

 

—

 

—

 

—

 

16.90

 

—

 

—

 

—

 

Telecommunications

 

41.95

 

5.24

 

5.24

 

5.24

 

5.24

 

20.98

 

62.93

 

41.67

 

42.71

 

43.78

 

Desktop support

 

60.00

 

6.29

 

6.46

 

7.54

 

8.54

 

28.83

 

88.83

 

79.13

 

67.42

 

69.11

 

IT maintenance fees

 

26.67

 

3.33

 

3.33

 

3.33

 

3.33

 

13.33

 

40.00

 

40.00

 

41.00

 

42.03

 

IT Team

 

188.20

 

29.60

 

29.60

 

29.60

 

29.60

 

118.40

 

306.60

 

362.30

 

189.32

 

97.03

 

MM licenses

 

42.50

 

—

 

—

 

—

 

—

 

—

 

42.50

 

27.00

 

—

 

—

 

W/B overhead

 

162.83

 

21.77

 

22.02

 

23.64

 

25.14

 

92.56

 

255.39

 

261.23

 

247.24

 

253.42

 

Computer Supplies

 

19.73

 

2.00

 

2.00

 

2.00

 

2.00

 

8.00

 

27.73

 

27.46

 

28.14

 

28.85

 

0ffice Supplies

 

18.77

 

6.00

 

6.00

 

6.00

 

6.00

 

24.00

 

42.77

 

82.37

 

84.43

 

86.54

 

Recruiting/Temp/Adv

 

11.41

 

2.00

 

2.00

 

2.00

 

2.00

 

8.00

 

19.41

 

12.00

 

6.15

 

6.30

 

Forms

 

 

 

15.00

 

 

 

 

 

 

 

15.00

 

 

 

 

 

 

 

 

 

Rent to dj Ortho

 

12.00

 

1.50

 

 

 

—

 

—

 

1.50

 

13.50

 

—

 

—

 

—

 

Total Other Operating Exp

 

966.26

 

140.76

 

117.15

 

118.11

 

120.61

 

496.63

 

1,462.89

 

1,410.99

 

1,163.26

 

1,084.27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Expenses

 

2,521.27

 

331.79

 

304.76

 

280.79

 

310.52

 

1,227.86

 

3,749.13

 

2,721.05

 

2,175.98

 

2,122.31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Contribution

 

$

(1,446.37

)

$

(168.96

)

$

(75.00

)

$

—

 

$

—

 

$

(243.96

)

$

(1,690.34

)

$

272.11

 

$

217.60

 

$

212.23

 

 

--------------------------------------------------------------------------------


 

Exhibit 2

 

Collection Expectations by Backlog Project by Month

 

 

OfficeCare Collections

 

Oct

 

Nov

 

Dec

 

Oct-Dec'03

 

Jan'04

 

Feb

 

Mar

 

Apr

 

May

 

June

 

July

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Entry on/after 10/1/03

 

$

97

 

$

699

 

$

1,009

 

$

1,805

 

$

1,389

 

$

1,280

 

$

1,425

 

$

1,963

 

$

1,570

 

$

1,570

 

$

1,963

 

Dates of Entry after 12/1/02, before 10/1/03

 

$

1,495

 

$

797

 

$

760

 

$

3,053

 

$

1,087

 

$

1,087

 

$

1,087

 

$

1,268

 

$

435

 

$

—

 

$

—

 

Dates of Entry prior to 12/1/02

 

$

91

 

$

80

 

$

95

 

$

267

 

$

137

 

$

132

 

$

132

 

$

91

 

$

37

 

$

—

 

$

 

 

 

 

$

1,684

 

$

1,576

 

$

1,865

 

$

5,124

 

$

2,613

 

$

2,499

 

$

2,644

 

$

3,322

 

$

2,042

 

$

1,570

 

$

1,963

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aug'04

 

Sep

 

Oct

 

Nov

 

Dec

 

2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Entry on/after 10/1/03

 

 

 

 

 

 

 

 

 

 

 

$

1,570

 

$

1,570

 

$

1,963

 

$

1,570

 

$

1,570

 

$

19,406

 

Dates of Entry after 12/1/02, before 10/1/03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4,964

 

Dates of Entry prior to 12/1/02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

528

 

 

 

 

 

 

 

 

 

 

 

 

 

$

1,570

 

$

1,570

 

$

1,963

 

$

1,570

 

$

1,570

 

$

24,898

 

 

Insurance Collections

 

Oct

 

Nov

 

Dec

 

Oct-Dec'03

 

Jan'04

 

Feb

 

Mar

 

Apr

 

May

 

June

 

July

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Entry on/after 10/1/03

 

$

31

 

$

221

 

$

319

 

$

570

 

$

439

 

$

404

 

$

450

 

$

620

 

$

496

 

$

496

 

$

620

 

Dates of Entry after 12/1/02, before 10/1/03

 

$

472

 

$

252

 

$

240

 

$

964

 

$

343

 

$

343

 

$

343

 

$

400

 

$

137

 

$

—

 

$

—

 

Dates of Entry prior to 12/1/02

 

$

20

 

$

18

 

$

21

 

$

59

 

$

30

 

$

29

 

$

29

 

$

20

 

$

8

 

$

—

 

$

—

 

 

 

$

523

 

$

490

 

$

580

 

$

1,593

 

$

812

 

$

776

 

$

822

 

$

1,040

 

$

641

 

$

496

 

$

620

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aug'04

 

Sep

 

Oct

 

Nov

 

Dec

 

2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Entry on/after 10/1/03

 

 

 

 

 

 

 

 

 

 

 

$

496

 

$

496

 

$

620

 

$

496

 

$

496

 

$

6,128

 

Dates of Entry after 12/1/02, before 10/1/03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,567

 

Dates of Entry prior to 12/1/02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

116

 

 

 

 

 

 

 

 

 

 

 

 

 

$

496

 

$

496

 

$

620

 

$

496

 

$

496

 

$

7,812

 

 

--------------------------------------------------------------------------------


 

Exhibit 3

 

Collection Expectations by Backlog Project by Receivable Bucket

 

Self Pay - Old

 

<30

 

31-60

 

61-90

 

91-120

 

121-150

 

151-180

 

181-270

 

271-365

 

366-546

 

547-730

 

12/1/02 prior A/R

 

$

116

 

$

0

 

$

0

 

$

25

 

$

391

 

$

0

 

$

74

 

$

356,891

 

$

1,076,038

 

$

810,625

 

est. # of accts

 

0

 

0

 

1

 

1

 

0

 

0

 

1

 

2455

 

6,622

 

6,384

 

Est. # of accts to touch

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

982

 

2,649

 

2,554

 

Est. Collection %

 

50

%

0

%

50

%

50

%

50

%

0

%

50

%

30

%

20

%

10

%

Est Collection $

 

$

58

 

$

0

 

$

0

 

$

13

 

$

196

 

$

0

 

$

37

 

$

107,067

 

$

215,208

 

$

81,063

 

 

Billing Project -Old

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/1/02 prior A/R

 

$

0

 

$

0

 

$

0

 

$

0

 

$

0

 

$

0

 

$

1,510

 

$

1,397,436

 

$

1,819,726

 

$

585,002

 

est. # of accts

 

—

 

—

 

—

 

—

 

—

 

—

 

2

 

11,305

 

15,725

 

6,519

 

Est. # of accts to touch

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

5,653

 

7,863

 

978

 

Est. Collection %

 

0

%

0

%

0

%

0

%

0

%

0

%

50

%

20

%

10

%

10

%

Est Collection $

 

$

0

 

$

0

 

$

0

 

$

0

 

$

0

 

$

0

 

$

755

 

$

279,487

 

$

181,973

 

$

58,500

 

 

Self Pay - Mid

 

<30

 

31-60

 

61-90

 

91-120

 

121-150

 

151-180

 

181-270

 

271-365

 

366-546

 

547-730

 

12/2/02 -6/30/03 A/R

 

$

0

 

$

96

 

$

115

 

$

586,451

 

$

524,388

 

$

485,122

 

$

1,308,875

 

$

230,388

 

$

0

 

$

0

 

est. # of accts

 

0

 

1

 

1

 

6203

 

5426

 

4776

 

12156

 

1608

 

0

 

0

 

Est. # of accts to touch

 

0

 

0

 

0

 

2481

 

2170

 

1910

 

4862

 

643

 

0

 

0

 

Est. Collection %

 

0

%

80

%

80

%

80

%

70

%

60

%

50

%

30

%

0

%

0

%

Est Collection $

 

$

0

 

$

77

 

$

92

 

$

469,161

 

$

367,072

 

$

291,073

 

$

654,438

 

$

69,116

 

$

0

 

$

0

 

 

Billing Project -Mid

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/2/02 -6/30/03 A/R

 

$

1,150

 

$

0

 

$

0

 

$

1,250,271

 

$

1,287,237

 

$

1,388,708

 

$

3,514,611

 

$

867,563

 

$

0

 

$

0

 

est. # of accts

 

1

 

0

 

—

 

7,328

 

7,614

 

8,656

 

23,561

 

6,792

 

0

 

0

 

Est. # of accts to touch

 

1

 

0

 

—

 

5,130

 

6,091

 

6,925

 

21,205

 

6,113

 

0

 

0

 

Est. Collection %

 

60

%

0

%

61

%

61

%

58

%

55

%

45

%

35

%

0

%

0

%

Est Collection $

 

$

695

 

$

0

 

$

0

 

$

765,541

 

$

748,766

 

$

765,275

 

$

1,581,575

 

$

303,647

 

$

0

 

$

0

 

 

Self Pay - New

 

<30

 

31-60

 

61-90

 

91-120

 

121-150

 

151-180

 

181-270

 

271-365

 

366-546

 

547-730

 

7/1/2003 +

 

$

209,220

 

$

482,071

 

$

658,968

 

$

86,350

 

$

6,373

 

$

2,845

 

$

2,272

 

$

805

 

$

793

 

$

0

 

est. # of accts

 

2949

 

6121

 

7703

 

949

 

91

 

34

 

38

 

4

 

5

 

—

 

Est. # of accts to touch

 

295

 

1224

 

3081

 

380

 

36

 

14

 

15

 

2

 

2

 

0

 

Est. Collection %

 

80

%

80

%

80

%

70

%

60

%

50

%

40

%

30

%

20

%

10

%

Est Collection $

 

$

167,376

 

$

385,657

 

$

527,174

 

$

60,445

 

$

3,824

 

$

1,423

 

$

909

 

$

242

 

$

159

 

$

0

 

 

Billing Project -New

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7/1/2003 +

 

$

1,979,182

 

$

2,461,546

 

$

1,713,652

 

$

210,108

 

$

36,280

 

$

14,678

 

$

14,823

 

$

2,146

 

$

2,261

 

$

122

 

est. # of accts

 

8,893

 

12,808

 

9,638

 

1,243

 

225

 

94

 

93

 

15

 

13

 

2

 

Est. # of accts to touch

 

3557

 

6,404

 

4,819

 

870

 

180

 

75

 

84

 

14

 

7

 

1

 

Est. Collection %

 

57

%

57

%

57

%

57

%

55

%

52

%

43

%

31

%

24

%

13

%

Est Collection $

 

$

1,129,717

 

$

1,405,050

 

$

978,153

 

$

119,930

 

$

19,993

 

$

7,639

 

$

6,353

 

$

657

 

$

554

 

$

16

 

 

Summary Analysis (9/29/03 A/R)

 

 

Total Open Bal

 

 

Total Est Col

 

 

Total open Est Col %

 

 

 

 

 

Total accts to work

 

Est “old”Collections

 

$

985,203

 

Est “mid” Collections(*)

 

$

5,866,528

 

Est “new”Collections(*)

 

$

4,665,353

 

Total estimate for 9/29/03 A/

 

$

11,517,084

 

 

--------------------------------------------------------------------------------

(*) reduced by a total of $300K to account for unapplied cash

 

--------------------------------------------------------------------------------


 

Exhibit 4:  CREDITEK OPERATIONAL STANDARDS

 

 

Creditek Standard

 

Cash Application

•                  If EOB identifies Patient Responsible that appears normal,
Cash App sends to MaxPro for letter series

 

Collection Agency

•                  Once Account has completed all Insurance and Self Pay steps,
file is generated and sent to Collections

•                  No follow-up after Account sent to collections

 

Paper Claims

•                  Regular Mail

 

CSR Patient Response

•                  Immediate for: Pay Plan, Credit Card Pay, or general info or
any sales consultant or distributor call

 

•                  <48 hour average response time for other outbound calls

 

Denial Appeals

•                  No appeal if EOB = Deductible Applied, Max Ben Reached, Not
eligible DOS

•                  Appealed if EOB = Non cov service, etc

 

REP/Carrier Complaint

•                  Mary G & Sherry P handle

 

Analyst FTE Assumptions

•                  30% Accounts require touches @ 12 minutes to resolve = 10
analysts

 

 

Actions

 

•                  Standard OK.  Lise audit Cash App group regularly to achieve
<1.5% target error rate (eg no more than 1.5 errors/100 accounts posted)

 

•                  Standard OK.  Lise audit and djOrtho to approve all transfers

 

•                  Collect Data.  Lise report FTE requirements

 

•                  Standard = Notarize/Certify for batches of 10 or more
claims/week

 

•                  Standard OK.  Lise to provide target date to achieve CSR
standard

 

•                  Standard OK.  Controlled by Denial Instruction Procedures

 

•                  Standard OK

 

•                  Standard OK

 

•                  Standard OK.  Lise report quarterly on 30% and 12 minute
assumptions

 

--------------------------------------------------------------------------------